Citation Nr: 0628857	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979. 

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
regional office (RO).  In pertinent part, that rating 
decision found that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
back disability.

In December 2004, the Board remanded the case for additional 
development.  Subsequently, a June 2006 rating action 
continued the prior denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen a service connection claim 
for a low back disorder.  That claim was denied by the RO in 
January 1989.  At that time it was determined that the 
veteran's back injury during service was acute and 
transitory; that he subsequently injured his back following 
service in 1984; and that there was no objective evidence of 
a link between his current back disability and his period of 
active duty.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate  
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Although the December 2004 VCAA letter associated with the 
claims folder advised the veteran what evidence is necessary 
to substantiate his underlying service connection claim for a 
low back disorder, that letter did not discuss the basis for 
the denial in the prior decision.  Thus, the December 2004 
letter does not comply with the Kent ruling.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; (2) notifies the veteran 
of the reasons for the January 1989 denial 
(it was determined that the veteran's back 
injury during service was acute and 
transitory; that he subsequently injured 
his back following service in 1984; and 
that there was no objective evidence of a 
link between his current back disability 
and his period of active duty); and (3) 
notifies the veteran of what specific 
evidence would be required to substantiate 
the element or elements needed to grant 
the veteran's service connection claim 
(i.e., medical evidence establishing that 
his current back disability is related to 
or had its onset during his period of 
active duty).  This notice is outlined by 
the Court in Kent, supra.  The 
notification letter should also advise the 
veteran of the evidence and information 
that is necessary to establish entitlement 
to his underlying service connection 
claim.  

2.  Following such development, the RO 
should review and readjudicate the new and 
material claim.  If any benefit sought on 
appeal remains denied, the RO shall issue 
the veteran and his representative a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


